UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2362


WENDY FRICK LONG,

                    Plaintiff - Appellant,

             v.

KILOLO KIJAKAZI, Acting Commissioner of Social Security Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Kevin Frank McDonald, Magistrate Judge. (6:19-cv-02736-KFM)


Submitted: February 10, 2022                                 Decided: February 23, 2022


Before NIEMEYER and KING, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Samuel M. Price, Jr., Newberry, South Carolina, for Appellant. Brian C.
O’Donnell, Acting Regional Chief Counsel, Thomas Moshang, Supervisory Attorney,
Katie M. Gaughan, Assistant Regional Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; M. Rhett DeHart, Acting United States
Attorney, Tina Cundari, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wendy Frick Long appeals the magistrate judge’s order upholding the

Administrative Law Judge’s (ALJ) denial of Long’s application for disability insurance

benefits. “In social security proceedings, a court of appeals applies the same standard of

review as does the district court. That is, a reviewing court must uphold the determination

when an ALJ has applied correct legal standards and the ALJ’s factual findings are

supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251,

267 (4th Cir. 2017) (citation and internal quotation marks omitted). “Substantial evidence

is that which a reasonable mind might accept as adequate to support a conclusion. It

consists of more than a mere scintilla of evidence but may be less than a preponderance.”

Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks

omitted).   “In reviewing for substantial evidence, we do not undertake to reweigh

conflicting evidence, make credibility determinations, or substitute our judgment for that

of the ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a

claimant is disabled, the responsibility for that decision falls on the ALJ.” Hancock v.

Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks

omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Long’s claim for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the magistrate

judge’s judgment upholding the denial of benefits. Long v. Comm’r of Soc. Sec., No. 6:19-

cv-02736-KFM (D.S.C. Oct. 26, 2020). We dispense with oral argument because the facts

                                            2
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                           3